Citation Nr: 1515486	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  08-25 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tremors, to include as secondary to traumatic brain injury.

2.  Entitlement to service connection for a kidney transplant.

3.  Entitlement to service connection for a hernia.

4.  Entitlement to service connection for Henoch-Scholein purpura.

5.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

7.  Entitlement to an initial compensable rating for a facial scar.

8.  Entitlement to an initial compensable rating for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION


The Veteran had active service from September 1961 to January 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's file was subsequently transferred to the Portland, Oregon RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for bilateral hearing loss and headaches and the claims for service connection are REMANDED to the Agency of Original Jurisdiction.



FINDING OF FACT

On February 12, 2015, prior to the promulgation of a decision in the appeals, the Board was informed by the Veteran in testimony during a videoconference hearing that a withdrawal of the appeals of the issues of entitlement to an initial rating in for tinnitus and entitlement to an initial compensable rating for a facial scar was requested.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to an initial rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).  

2.  The criteria for withdrawal of an appeal of the issue of entitlement to an initial compensable rating for a facial scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2014).  

On February 12, 2015, prior to the promulgation of a decision in the appeals, the Board was informed by the Veteran in testimony during a videoconference hearing that a withdrawal of the appeal on the issues of entitlement to an initial rating in excess of 10 percent for tinnitus and entitlement to an initial compensable rating for a facial scar was requested.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on those claims.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues and they are dismissed.  


ORDER

The appeal of the issue of entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.

The appeal of the issue of entitlement to an initial compensable rating for a facial scar is dismissed. 


REMAND

At the February 2015 videoconference hearing before the undersigned Veterans Law Judge, the Veteran testified that his hearing loss disability had worsened and that his most recent evaluation was in 2007, more than seven years ago.  However, he and his representative later noted that he was seen at the audiology clinic in 2012.  A review of the record shows that he was evaluated at a VA audiology consult in March 2012 and audiometric studies were performed.  Testing with the Maryland CNC world list, as required for rating purposes, was not accomplished.  Therefore, due to the passage of time since the Veteran's initial audiology examination, the Board finds that additional development is warranted to determine the current severity of his bilateral hearing loss disability.  Furthermore, the Veterna has not been examined for the headache disability in that amount of time and a more contemporaneous examination is needed for that disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

A September 2013 rating decision denied service connection for a kidney transplant, a hernia, and Henoch-Scholein purpura.  The Veteran filed a notice of disagreement in April 2014.  An October 2014 rating decision denied service connection for tremors secondary to traumatic brain injury.  The Veteran filed a notice of disagreement in Januuary 2015.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Issue a statement of the case on the issues of entitlement to service connection for a kidney transplant, a hernia, Henoch-Scholein purpura, and tremors due to traumatic brian injury.  Notify the Veteran of his appeal rights and that he must perfect an appeal to receive Board review of those claims.

2.  Obtain the names and addresses of all medical care providers who have treated the Veteran for bilateral hearing loss or headaches since March 2012.  After securing any necessary releases, obtain any outstanding records, to include any VA treatment records.

3.  Then, schedule the Veteran for a VA audiology examination to ascertain the current severity of service-connected bilateral hearing loss.  The examiner must review the claims file and must note that review in the report.  The examiner should examine the Veteran, review the records, and provide all necessary clinical factors, including Maryland CNC testing, required in an examination worksheet.  

4.  Then, schedule the Veteran for a VA examination to determine the current severity of a headache disability.  The examiner must review the claims file and must note that review in the report.  The examiner should examine the Veteran, review the records, and provide all necessary clinical factors in an examination worksheet.  The examiner should state the frequency and duration of any prostrating attacks of headaches and should specifically indicate whether or not there are very frequent prostrating attacks productive of severe economic inadaptability.

5.  Then, readjudicate the claims for increased ratings for bilateral hearing loss and headaches.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


